Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 11, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
                                                                                                                       Justices
  140679(100)(101)



  LAURENCE G. WOLF, d/b/a
  LAURENCE WOLF PROPERTIES,
           Plaintiff-Appellant,
                                                                     SC: 140679
  v                                                                  COA: 279853
  CITY OF DETROIT,
             Defendant-Appellee.
  _______________________________


         On order of the Chief Justice, motions by defendant appellee for extension of the
  time for filing its brief are considered and, it appearing the brief was filed February 9,
  2011, the time for filing is extended to that date.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 11, 2011                   _________________________________________
                                                                                Clerk